 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 6 Jackson Hospital Corporation d/b/a Kentucky River 
Medical Center 
and
 United Steel, Paper & Fo
r-estry, Rubber, Manufacturing, Energy, Allied 
Industrial & Service Workers International U
n-ion, AFL
ŒCIO
ŒCLC.  
Cases 
9ŒCAŒ42249, 9
ŒCAŒ43128, 9ŒCAŒ43165, and 9
ŒCAŒ43397 October 22, 2010
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 On August 27, 2010,
 the National Labor Relations 
Board issued a Decision and Order in this case fin
ding, 
inter alia, that the Respondent violated
 Section 8(a)(3) 
and (1) of the National Labor Rel
ations Act by placing 
employee Frances Lynn Combs on an indefinite invest
i-gatory suspension. 355 NLRB 
643.  We o
rdered, inter 
alia, that Combs be made whole for a
ny loss of earnings 
or other benefits suffer
ed as a result of the di
scrimination 
against her, with interest.  We severed the issue of 
whether the Board should order that interest be co
m-pounded.  Earlier, on May 14, 2010, we had invited all 
interested parties to file briefs in this and two other ca
s-es1 regarding the question of whether the Board should 
routinely order compound interest on backpay and other 
monetary awards in backpay cases and if so, what the 
standard period for co
mpounding should be.
   For nearly 50 years, the Board has ordered i
ntere
st to 
be paid on backpay awards under the Act.
2  For more 
than 20 years, a succession of NLRB General Counsels 

has urged the Board to order compound, rather than si
m-ple, interest.
3  The Board has consistently d
eclined to do 
soŠwithout ever addressing the m
erits of the issue, e
x-cept for a preliminary endorsement of daily compoun
d-ing in a n
otice of proposed rulemaking issued in 1992,
4 which was withdrawn in 1998.
5  
Over the years, Board 
1 Bashas™ Food City,
 Case 28
ŒCAŒ21435
 and 
Atlantic Scaffol
ding 
Co.,
 Case 16
ŒCAŒ26108.
 2 Isis Plumbing Co.,
 138 NLRB 716 (1962), enf. denied on other 
grounds 322 F.2d 913 (9th Cir. 1963).  
 3 See General Counsel Memorandum 
00
-05, 
Compounding of Inte
r-est on Bac
kpay and Other Monetary Awards,
 2000 WL 22958147 (July 
20, 2000) (observing that ﬁthe General Counsel, beginning in 1989, 
sought the adoption . . . of a policy pursuant to which interest on bac
k-
pay . . . would be compou
nded on a daily basisﬂ).  See also Ge
neral 
Counsel Memorandum 07
-07, 
Seeking Compound Interest on Board 
Monetary Remedies,
 2007 WL 1308381 (May 2, 2007) (a
nnouncing 
intent to seek Board policy of adopting quarterly co
mpound interest).
 4 NLRB, Notice of Pro
posed Rulemaking, 
Codification of Standar
d-
ized Remedial Decisions in Board Decisions Regarding Offers of Rei
n-
statement, Make
-Whole Remedies, Computation of Interest, and Pos
t-ing of Notices, 
57 Fed.Reg. 7898, 7898
Œ7899 (March 5, 1992).
 5 NLRB, Withdrawal of
 Proposed Rulemakings, 
Rules Regarding 
Standardized R
emedial Provisions in Board Unfair Labor Practice 
decisions have deferred a final ruling on the issue of 
compounding, denyi
ng the General Counsel™s request for 
that remedy, but always leaving open the po
ssibility of a 
change in policy.
6  Today, we make that change, after 
full briefing of the issue in response to our invitation.
7  We adopt a policy under which i
nterest on backp
ay will 
be compounded on a daily basis, using the established 

methods for computing backpay
8 and for determining the 
applic
able rate of interest.
9  As we will explain, the daily 
compounding of interest is used under other compar
able 
legal regimes (includin
g the Internal Revenue Code, 
which the Board has followed in other respects related to 

awards of inte
rest), and it will better serve the remedial 
policies of the National Labor Rel
ations Act.  
 A.
 Our decision today continues the Board™s jud
icially
-approve
d, evolutionary approach to remedial issues i
n-volving i
nterest on backpay awards.
 In 1962, when the 
Isis Plumbing 
Board esta
blished our 
practice of awarding interest on backpay awards, it o
b-served (citing the Supreme Court) that the ﬁBoard has the 
right to
 draw on ‚enlightenment gained from experience™ 
in fashioning remedies to undo the e
ffects of violations 
Decisions and the Appropriat
eness of Single Location Bargaining Units 
in Representation Cases,
 63 Fed.Reg. 8890 (Feb. 23, 1998).  The Board 
explained tha
t it was withdrawing the pr
oposed rule so that it could 
ﬁfocus its time and resources on reducing the backlog of adjud
icated 
cases pending before the Board.ﬂ  Id. at 8891.
 6 In 1990, for example, the Board stated that it was ﬁnot prepared at 
this time to d
eviate from [its] current practice,ﬂ but was ﬁtaking the 
matter under advisement.ﬂ  
Alaska Pulp Corp.,
 300 NLRB 232, 232 fn. 
4 (1990), enfd. mem. 944 F.2d 909 (9th Cir. 1991).  The Board has 
continued to use the same language.  See, e.g., 
Rogers Corp.,
 344
 NLRB 504, 504 (2005) (Board ﬁnot prepared at this time to deviate 

from [its] current practiceﬂ); 
Accurate Wire Ha
rness,
 335 NLRB 1096, 
1096 fn. 1 (2001) (Board ﬁnot prepared at this time . . . to d
eviate from 
[its} current practice,ﬂ with then Member Lieb
man and Member Walsh 
stating that they did ﬁnot foreclose future co
nsideration of the request,ﬂ 
and Member Truesdale stating that rul
emaking on the issue ﬁwould be 
preferableﬂ), enfd. 86 Fed. Appx. 815 (6th Cir. 2003).
 7 In addition to briefs filed by the 
parties in this case and the co
m-panion cases, amicus briefs were filed by the National Right to Work 
Legal Defense Foundation (NRWLDF), the Service Employees Intern
a-tional Union, and the American Feder
ation of Labor and Congress of 
Industrial Organizations
.  Only the employer respo
ndents have opposed 
the adoption of a po
licy requiring compound interest.
 In its brief, NRWLDF takes no pos
ition on the compound
-interest 
issue, arguing only that any change in the Board™s po
licy should apply 
to union respondents 
as well as to employer respondents when mon
e-tary make
-whole remedies are awarded.  As NRWLDF a
cknowledges, 
the Board has always applied its backpay and interest remedial policies 

equally to employers and unions.  We will co
ntinue to do so.  
 8 See 
F. W. Wo
olworth Co.,
 90 NLRB 289 (1950) (backpay compu
t-ed on quarterly basis).
 9 See 
New Horizons for the Retarded,
 283 NLRB 1173 (1987) 
(adopting Internal Revenue Service rate for underpayment of Federal 
taxes).
 356 NLRB No. 8
                                                                                                                                                          KENTUCKY RIVER MEDIC
AL CENTER
 7 of the Act.ﬂ
10  Adding interest to backpay awards, the 
Board said, was a matter of  ﬁbringing [the Board™s] 
practice into conformity with general princ
iples of law,
  . . . achieving a more equitable result, and . . . encoura
g-ing compliance with Board o
rders.ﬂ
11   Fifteen years later, in the 1977 
Florida Steel 
dec
ision, 
the Board replaced the fixed interest rate originally 

adopted with the sliding interest 
rate scale then used by 

the Internal Revenue Service (IRS) (the ﬁa
djusted prime 
rateﬂ) in connection with the underpayment or overpa
y-ment of Federal taxes.
12  
The 
Florida Steel
 Board cited 
an inflationary trend leading to higher interest rates 
charged by pr
ivate lending institutions and resulting 
Congressional and State
-legislative concerns ﬁover the 
dispa
rity between statutory interest rates and rates in the 
private money market.ﬂ
13  ﬁA rate of interest more acc
u-rately keyed to the private sector money marke
t,ﬂ the 
Board reasoned, ﬁwould have the effect of encouraging 
timely compliance with Board orders, discouraging the 

commission of u
nfair labor practices, and more fully 
compensating discriminatees for their economic los
s-es.ﬂ
14 Finally, in a 1987 decision, 
New Horizons for the R
e-tarded
, the Board again altered its method of calc
ulating 
the inte
rest rate, responding to a statutory change in the 
method used by the IRS to calculate the rate applied to 
an underpayment of Federal taxes under 26 U.S.C. 
§ 6621 (the 
ﬁshort
-term Federal rateﬂ plus 3 percent, as 
determined quarterly).
15  The Board o
bserved that this 
rate was ﬁinfluenced by private ec
onomic forces,ﬂ was 
ﬁsu
bject to periodic adjustment,ﬂ and was ﬁrelatively 
easy to administer.ﬂ
16 The Board™s evolving approa
ch in this area
Šthe orig
i-nal decision to award interest on backpay awards, the 
decision to replace the fixed interest rate with the then
-current IRS rate, and the decision to adopt the modified 
IRS rate
Šhas been uniformly upheld by the Federal a
p-pellate co
urts.
17  As the Supreme Court has explained, 
10 Isis Plumbing,
 supra, 138 NLRB at 720, quoting 
NLRB v. Seven
-Up Bottling Co. of Miami, Inc.,
 344 U.S. 344, 346 (1953) (upholding 
Board™s newly adopted 
F. W. Woolworth
 policy of calc
ulating backpay 
on quarterly basis).  In the years before 
Isis Plum
bing,
 the Board had 
consistently declined to award intere
st, but had never offered a re
a-soned explanation for its policy.  Id. at 717.
 11 Id.
 12 Florida Steel Corp.,
 231 NLRB 651 (1977), enf. denied on other 
grounds 586 F.2d 436 (5th Cir. 1978).
 13 Id. at 651.
 14 Id.
 15 New Horizons for the Retarded,
 supra.
 16 Id. at 
1173.
 17 See 1992 NLRB Notice of Proposed Rulemaking, supra, 57 
Fed.Reg. at 7898 (collecting cases).  See, e.g., 
Philip Carey Mfg. Co. v. 
Section 10(c) of the Act gives the Board ﬁbroad discr
e-tionaryﬂ power to ﬁdevis[e] remedies to effectuate the 
policies of the Actﬂ; the Board is not ﬁrequire[d] . . . to 
make a qua
ntitative appraisal of the releva
nt factors,ﬂ but 
rather may use ﬁits judgment and its knowledge.ﬂ
18   In the present case, the Respondent
19 argues that the 
Board should address the compound
-interest issue 
through rulemaking, not adjudication.  The Supreme 
Court has held that the ﬁchoice be
tween rulema
king and 
adjudication lies in the first instance within the Board™s 

discretion.ﬂ
20  Here, we believe adjudication is appropr
i-ate.  The General Counsel, in these cases among many 
others, has raised the compound
-interest issue from the 
beginning o
f the unfair labor practice proceedings, pu
r-suant to a publicly
-announced decision to pursue a 
change in Board policy through adj
udication.
21  
The i
s-sue itself is neither novel, nor complex.  It has been pr
e-sen
ted to the Board repea
tedly over two decades, a
nd it is 
familiar to the labor
-law community.  Furthermore, as 
earlier noted, the Board has three times previously d
e-termined remedial interest issues through adjudication.  
We see no persuasive reason for taking a different course 
in this instance.
 We als
o reject the argument that rather than establis
h-ing a general rule with respect to compound inte
rest, the 
Board should exercise its discretion on a case
-by-case 
basis, as the Federal courts do with respect to both the 
award of prejudgment interest and how 
it is calculated in 
employment cases.
22  The reasons su
pporting our new 
policy apply categorically whe
rever a backpay award is 
appropriate; they do not depend on the specific circu
m-
stances of an individual employee in a given Board case.  
As an administrati
ve agency establishing rules to govern 
a pa
rticular field of law (within the limits of the statute it 
administers), the Board has a different role than the 
courts, operating ﬁon a wider and fuller scaleﬂ that ﬁdi
f-NLRB,
 331 F.2d 720, 731(6th Cir. 1964) (upholding Board™s authority 
to award interest and collecting cases).
 18 NLRB v. 
Seven
-Up Bottling,
 supra, 344 U.S. at 346, 348.  Sec. 
10(c) authorizes the Board, upon finding an unfair labor pra
ctice, to 
ﬁtake such affirmative action inclu
ding reinstatement of employees 
with or without backpay, as will effectuate the pol
icies of th[e]
 Act.ﬂ  
29 U.S.C. § 160(c).
 19 Atlantic Scaffolding also made the same argument.
 20 NLRB v. Bell Aerospace Co.,
 416 U.S. 267, 294 (1974).
 21 See General Counsel Memorandum 07
-07, 
Seeking Compound I
n-
terest on Board Monetary Remedies,
 2007 WL 1308381 (May 2, 20
07) 
(announcing intent to seek Board policy of adopting quarterly co
m-pound interest).
 22 See cases cited infra.  Notably, however, the Second Circuit has 
held that compound interest should ordinarily be awarded prejud
gment.  
See, e.g., 
Sands v. Runyon,
 28 F
.3d 1323, 1328 (2d Cir. 1994) (Rehabi
l-itation Act of 1973 case).
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 8 ferentiates . . . the administrative from t
he judicial pr
o-cessﬂ in the S
upreme Court™s words.
23  B.
 After careful consideration, and based on the Board™s 
experience in the decades following the initial decision to 
order interest on backpay awards, we have concluded 
that compound interest better effe
ctuates the remedial 
policies of the Act than does the Board™s traditional pra
c-tice of ordering only simple interest and that, for the 
same reasons, interest should be co
mpounded on a daily 
basis, rather than annually or qua
rterly.
 In this context, our pri
mary focus clearly must be on 
making employees whole.  ﬁA backpay order is a repar
a-tion order designed to vindicate the public po
licy of the 
statute by making employees whole for losses su
ffered 
on account of an unfair labor practice.ﬂ
24  For instance, 
back
pay is awarded for an unlawfully discharged e
m-ployee only when the e
mployee™s interim earnings fall 
short of what he would have earned, had he not lost his 
job.
25  It remains the case, we think
Šas the 
F. W. Woo
l-worth 
Board observed 60 years ago
Šthat ﬁ[u]nem
ploy
-ment or e
mployment at lesser wages may have resulted 
in the exhaustion of the employee™s savings, his incu
r-
rence of debts, and even deprivation of the necessities of 

life.ﬂ
26  ﬁThe purpose of interest is to compensate the 
[employee] for the loss of use
 of his or her money.ﬂ
27  Money, of course, has a time value: it is more valuable 

today than it is tomorrow
Šor next year. ﬁIf justice were 
immediate, there would never be an award of . . . inte
r-est;ﬂ instead, because justice takes time
Šand sometimes, 
as stu
dents of the Board know, a long time
Šﬁinterest is 
added to the original judgment to ensure that compens
a-tion is complete.ﬂ
28  Since 1962, the Board has reco
g-nized that an award of interest is integral to achieving the 
make
-whole pu
rpose of a backpay award, 
consistent with 
the Supreme Court™s characterization of backpay as ﬁan 

indebte
dness arising out of an obligation imposed by 
statute,ﬂ
29 and in the years that followed, the Board has 
sought to measure the time value of money more fairly 

and acc
urately by adj
usting the interest rate paid on 
backpay awards.  
 23 NLRB v. Seven
-Up Bottling,
 supra, 344 U.S. at 349
Œ350
 24 NLRB v. J. H. Rutter
-Rex Mfg. Co.,
 396 U.S. 258, 263 (1969), 
quoting 
Natha
nson v. NLRB,
 344 U.S. 25, 27 (1952).  As the 
Isis 
Plumbing
 Board explained, backpay is ﬁnot a fine or penalty i
mposed 
on the respo
ndent by the Board.ﬂ  138 NLRB at 719.  
 25 See 
F. W. Woolworth,
 supra, 90 NLRB at 291
Œ293.
 26 Id. at 292. 
 27 Florida Steel,
 supra, 231 NLRB at 651.
 28 Michael S. Knoll, 
A Primer on Preju
dgment Interest,
 75 Tex. L. 
Rev. 293, 294 (1996).
 29 Nathanson v. NLRB,
 supra, 344 U.S. at 27.
 Today, compound interest, not simple interest, is the 
norm in connection with private lending pra
ctices.
30  For 
example, interest on credit card debt is routinely co
m-pounded daily.
31  Compound interest has a
lso b
ecome the 
norm for many monetary obligations i
mposed by Federal 
law.  One statutory example of particular rel
evance here 
is the Internal Revenue Code, to which the Board looks 

in setting the i
nterest rate on backpay awards.  Under 26 
U.S.C. § 6622(a),
 interest on tax underpayments (and 
overpayments) is co
mpounded daily.  The legislative 
history of the provision observes that compound interest 

was deemed necessary to ﬁconform computation of inte
r-est . . . to commercial practiceﬂ and that without co
m-poun
d interest, ﬁneither the United States nor taxpa
yers 
are adequately compensated for the value of the money 
owing to them.ﬂ
32   A second example also has persuasive weight here:  In 
the Back Pay Act, applicable in certain circu
mstances to 
Federal employees w
ho have suffered an ﬁunjustified or 
unwarranted personnel actionﬂ r
esulting in a loss of pay, 
Congress required daily compound interest on backpay 
awards.
33  We see no reason why private
-sector emplo
y-ees covered by the National Labor Rel
ations Act should 
be treated less favorably than Federal employees, or, 
correspondingly, why violators of the National Labor 
Relations Act should not be su
bject to the same remedies 
as the United States in its capacity as an employer.
34   30 See 
Onti, Inc. v. Integra Bank, Inc.,
 751 A.2d 904, 929 (Del. Ch. 
1999) (ﬁeven passbook savings accounts now co
mpound their interest 
dailyﬂ); 
Frank J. Slagle, 
Accounting for Interest: An Analysis of Orig
i-nal Issue Discount in the Sale of Property
, 32 S.D.L. Rev. 1, 35 fn. 186 
(1987) (ﬁbanks commonly offer interest rates on various forms of sa
v-
ings accounts which are compounded dailyﬂ).
 31 Laurie A. Burlingame, 
Get
ting to the Truth of the Matter: Revisi
t-ing the TILA Credit Card Disclosure Scheme to Better Protect Co
n-
sumers, 61 Consumer Finance Law Quarterly Report 308,
 315 (Su
m-mer 2007), citing Mark Furletti, 
Credit Card Pricing Develo
pments and 
Their Disclosure,
 Federal Reserve Bank of Philade
lphia Discussion 
Paper, p. 15 (Jan. 2003) (available at www.phil.frb.org).
 32 S. Rep. No. 97
-494(I), 97th Cong., 2d Sess. (1982), 1982 
U.S.C.C.A.N. 781, 1047.  At the time of the Board™s 
New Horizons for 
the Retarded
 decision, s
upra, this Internal Revenue Code prov
ision was 
in effect, but there is no indication that the Board was aware of it; the 
issue of co
mpound interest was not before the Board there.
 33 5 U.S.C. § 5596(b)(1)(A) & (2).
 34 In cases under other statutes governing 
the private
-sector wor
k-
place, the Federal courts regularly use their discretion to order co
m-pound interest on backpay awards, although not always computed on a 
daily basis.  See, e.g., 
EEOC v. Joe™s Stone Crabs,
 296 F.3d 1265, 1276 
(11th Cir. 2002), cert. 
denied 539 U.S. 941 (2003) (Title VII); 
EEOC v. 
Kentucky State Police Dept.,
 80 F.3d 1086, 1098 (6th Cir. 1996) (Age 
Discrimination in Employment Act case), cert. denied 519 U.S. 963 

(1996).  
Saulpaugh v. Monroe Community Hospital,
 4 F.3d 134, 145 
(2d Cir.
 1993), cert. denied 510 U.S. 1164 (1994) (Title VII case, r
e-versing district court™s failure to grant co
mpound interest: ﬁGiven that 
the purpose of back pay is to make the plaintiff whole, it can only be 
achieved if interest is co
mpounded.ﬂ); 
EEOC v. Gurn
ee Inn Corp.,
 914 
                                                                                                                       KENTUCKY RIVER MEDIC
AL CENTER
 9 There is no force to the argument, urg
ed here, that 
compound interest wrongly penalizes respondents for the 
sometimes protracted nature of unfair labor practice pr
o-ceedings.  The Supreme Court has rejected a similar a
r-
gument with respect to backpay awards generally, reco
g-nizing that delay inju
res backpay clai
mants and that the 
Board is ﬁnot required to place the consequences of its 

own delay . . . upon wronged e
mployees to the benefit of 
wrongdoing employers.ﬂ
35  Moreover, as the Federal 
courts have observed, during the period b
efore a backpay 
award becomes effective, the respondent enjoys ﬁan i
n-terest
-free loan for as long as [it can] d
elay paying out 
back wages.ﬂ  
Clarke v. Frank
, 960 F.2d 1146, 1154 (2d 
Cir. 1992).
36    We believe that daily compounding, which will lead to 
more fully compensato
ry awards of interest and thus 
come closest to achieving the make
-whole purpose of the 
remedy, is superior to either annual or quarterly co
m-pounding.  As we pointed out above, daily co
mpounding 
conforms to commercial practice, i.e., ind
ividuals and 
institu
tions that lend money in the market are paid inte
r-est compounded daily.  In addition, as we fu
rther pointed 
out above, daily compounding is used under both the 

Internal Revenue Code, which the Board has treated as a 
standard, and the Back Pay Act covering 
Federal e
m-ployees.  Finally, to the extent that enhanced monetary 
remedies also serve to deter the commission of unfair 
labor practices and to e
ncourage compliance with Board 
orders
Šfactors the Board has considered in the past in 
choosing to award interest
 and in choosing an interest 
rate
37Šdaily compounding is also preferable.  Annual 
compounding would be of very modest additional rem
e-dial value over simple interest, and would not comport 

with the predom
inant commercial practice.  Similarly, in 
choosing dai
ly compounding over qua
rterly, we choose 
the method that will more fully compensate victims of 

unfair labor practices.
 F.2d 815, 817, 819
Œ820 (7th Cir. 1990) (Title VII); 
Parson v. Kaiser 
Alum
inum & Chemical Corp.,
 727 F.2d 473, 478 fn. 3 (5th Cir. 1984), 
cert. denied 467 U.S.  1243 (1984) (Title VII).
 35 NLRB v. J. H. Rutter
-Rex Mfg. Co.,
 supra, 396 U.S. 
at 265.
 36 Arguably, a respondent could even invest the retained funds and 
earn interest on them at the prevailing market rate, i.e., interest co
m-pounded daily.  Even if the employer chooses to replace an unlawfully 
discharged employee, that decision pr
esum
ably reflects a determination 
that the wages paid to the replacement worker represent a better fina
n-
cial return to the employer than lending the money out at ma
rket rates.  
Cf. 
In re Oil Spill by the Amoco Cadiz off the Coast of France on 
March 16, 1978,
 954 F.2d 1279, 1331 (7th Cir. 1992) (ﬁTortfeasors 
who choose to reinvest their money in their business . . . must believe 

that the returns in their enterprise exceed the market rate.  Having 
earned this higher rate of return for the duration of the litig
ation, they 
are in no position to complain when called on to pay prejudgment inte
r-est.ﬂ).
 37 See, e.g., 
Florida Steel,
 supra, 231 NLRB at 651.
 In arguing for compound interest, the General Cou
nsel 
advocates use of a quarterly period, primarily for admi
n-istrative reasons.  He corr
ectly observes that the interest 
rate used by the Board is updated quarterly
38 and that the 
Board computes backpay on the basis of separate qua
r-terly periods.
39  In this remedial context, the Board ce
r-tainly has considered ease of administr
ation, among other
 factors.
40  And, given his role in administering the bac
k-pay remedy in practice, we take the General Counsel™s 
view seriously.  But we remain unpersuaded.  First, prior 
occ
upants of the General Counsel™s office have sought 
daily compounding,
41 which suggest
s that any admini
s-
trative difficulties a
ssociated with daily compounding 
may be relatively minor.  Second, in an era of sophist
i-cated computer software for financial calcul
ations, we 
believe that daily co
mpounding can easily be integrated 
into the computat
ion of backpay.  We see no necessary 

connections between the compounding period, the inte
r-est
-rate adjustment period, and the backpay p
eriod.
42  Each period serves its own purpose.  F
inally, even if da
i-ly compounding did impose a not insignificant admi
nis-
trative burden on the Board and the General Cou
nsel, it 
would be outweighed by the policy benefits we have 

examined here.  
 C. For all of these reasons, we adopt a new policy u
nder 
which interest on bac
kpay will be compounded on a da
i-ly basis.  Consistent wi
th the Board™s long
-established 
practice
Šfollowed in 
Isis Plumbing
, Flo
rida Steel
, and 
New Horizons
, among many other dec
isions
Šwe will 
apply this policy retroactively in this case and in all 

pending cases in whatever stage, given the absence of 
any ﬁmanif
est injusticeﬂ in doing so.
43    In determining whether retroactivity would be u
njust, 
we consider ﬁthe reliance of the parties on pree
xisting 
law, the effect of retroactivity on the purposes of the Act, 
and any particular injustice arising from retroactive
 ap-plication.ﬂ
44  There is no basis here for depar
ting from 
38 New Horizons for the Retarded,
 supra.
 39 F. W. Woolworth,
 supra.
 40 See, e.g., 
New Horizons for the Retarded,
 supra, 
283 NLRB at 
1171 (discus
sing use of IRS interest rate).
 41 See General Counsel Memorandum 00
-05, 
Compounding of Inte
r-est on Bac
kpay and Other Monetary Awards,
 2000 WL 22958147 (July 
20, 2000).
 42 Cf. 
New Horizons for the Retarded,
 supra, 283 NLRB at 1174 fn.
 12 (holding that Board will apply quarterly method for compu
ting 
interest even in cases where backpay is not determined quarterly, b
e-cause ﬁthe determination of the rate of i
nterest to be applied in any 
given backpay period is not affected by the methods 
used to co
mpute 
backpayﬂ).
 43 E.g., 
SNE Enterprises,
 344 NLRB 673, 673 (2005) (collecting 
cases).
 44 Id.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 10 the Board™s usual practice.  We are deciding a remedial 
issue, not adopting a new standard concer
ning whether 
certain conduct is unlawful.  No respo
ndent, then, can 
fairly be said to have relied on
 the Board™s prior rule of 
awarding only simple interest on backpay awards in d
e-
ciding to take the unlawful a
ction on which their liability 
is based.  Nor were the respo
ndents entitled to rely on 
preexisting law in deciding to contest the case: the Ge
n-eral
 Counsel™s complaints put the respondents on notice 
that co
mpound interest was sought as a remedy.  We see 
no ﬁparticular injusticeﬂ to the respondents from retroa
c-
tivity either; this is not a case, for example, where a party 
has belatedly invoked a new Bo
ard rule in o
rder to raise 
a new issue in the proceedings.  Finally, retroactive a
p-plication of our new approach significantly pr
omotes the 
purposes of the Act, by improving a basic statutory re
m-edy.
 For all these reasons, we shall order that any bac
kpay 
owed to Frances Lynn Combs shall be paid with interest 
compounded on a daily basis.
 ORDER
 The National Labor Relations Board reaffirms its O
r-der set forth in 355 NLRB 
643 (2010), except that any 
backpay owed to Frances Lynn Combs shall be paid with 
interest
 compounded on a daily basis. 
   